Citation Nr: 0504823	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-26 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to January 1955.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a October 
2002 rating decision by the Newark Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for bilateral hearing loss, rated noncompensable.  
In December 2004, the veteran appeared at a Travel Board 
hearing before the undersigned; a transcript of that hearing 
is of record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his August 2003 Form 9, the veteran claimed that his 
hearing loss had increased in severity since VA last examined 
him in April 2003; he requested another examination.  At his 
December 2004 personal hearing, the veteran and his 
representative again indicated that his hearing had become 
worse since his last VA examination.  The allegation of 
increased disability is plausible, as hearing loss is a 
disability which tends to be progressive in nature, as nearly 
two years have now passed since the veteran was last 
examined, and as the veteran is competent to observe that he 
may be getting harder of hearing.  A more contemporaneous VA 
examination is indicated.  [It is also noteworthy that as 
this is an appeal from the initial rating assigned with the 
grant of service connection, "staged" ratings may be 
assigned for separate periods of time based on facts found.]  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000, and applies in the instant 
case.  The veteran was not provided notice of the VCAA, and 
specifically was not advised to submit everything he has 
pertinent to the claim.  As the case is being remanded 
anyway, there is an opportunity to ensure full compliance 
with all notice requirements of the VCAA without causing 
additional significant delay in the processing of the appeal.

Accordingly, this matter is remanded for the following:

1.  The veteran should be provided notice 
of the VCAA (notice letter) that is in 
full compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically advised 
to submit everything in his possession 
pertinent to his claim.  He should have 
the opportunity to respond.  

2.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of his bilateral hearing loss.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


